ORDER DENYING PETITION FOR REHEARING
On April 21, 1986, the appellant herein, James Bennett Spurlock, by and through counsel of record, filed a petition for rehearing, seeking reconsideration of our opinion, found at 720 P.2d 731, 57 O.B.J. 808, in which his conviction was affirmed. In particular, the appellant complaints regarding our holding that his first assignment of error had been rendered *734moot inasmuch as it attacked one count of his three count conviction for which he had been paroled by the Governor. Appellant asserts that this holding was erroneous.
On this date, in Plotner v. State, F-84-722, — P.2d — (Okl.Cr.1986), we reconsidered this precise issue and determined that the “granting of parole by the Governor does not create a waiver of appeal pending before this Court.” — P.2d at —. In Plotner, the Attorney General, based on our holding in the instant case, filed a motion seeking to have this Court dismiss Plotner’s appeal from Count II of his conviction because he had been paroled from that count. After rejecting this claim, we overruled both the instant case, and those cases upon which we relied upon herein, as they pertained to this issue. Id.
It is clear that our opinion herein was based on a faulty premise. As we pointed out in Plotner, the rule regarding parole and waiver was first reached in Odom v. State, 8 Okl.Cr. 540, 129 P. 445 (1913). Odom noted that when an accused is not “actually or constructively in custody” an appeal may not be maintained. Id., 8 Okl.Cr. at 542, 129 P. 445. The brief filed amicus curiae herein by the Oklahoma Criminal Defense Lawyers Association suggests that “[apparently a parole was a loss of custody when Odom was decided in 1913”. Brief of Amicus Curiae, 5. Whether or not parole was treated in 1913 in the manner suggested by amicus curiae, it is apparent that under our current laws a parolee is in constructive custody. If paroled, an appellant is only physically released, unless he is paroled from one sentence to another sentence. An appellant admitted to parole is subject to conditions. 57 O.S.1981 §§ 332, 332.8. If an appellant fails to satisfy the conditions of his parole, he is subject to arrest and revocation of parole. 57 O.S.1981, §§ 332.9, 332.12. An appellant may be pardoned only “[u]pon completion of the terms and conditions of a parole, which shall be the maximum expiration date of the prison sentence being served ...” 57 O.S.1981, § 332.10. Moreover, a parolee is under the active supervision of a parole officer for a period not to exceed three (3) years. 57 O.S.1981, § 512(1). However, he can be actively supervised up to the maximum term for which he was sentenced, if the Department of Corrections decides it is in the best interest of the public and the parolee. 57 O.S.1981, § 512(2). A parole in Oklahoma is conditional; therefore, an appellant remains in the constructive custody of the State, within the meaning of Odom v. State, supra. Because he has not fully discharged his sentence, his rights on appeal still obtain.
We accordingly hold that it was improper to reject appellant’s first assignment of error merely because he had been paroled from that count of the conviction. However, we have reviewed the first assignment of error on the merits and find no error requiring reversal or modification. Likewise, we have considered the other allegations contained in the petition for rehearing and find they should be denied.
IT IS THEREFORE THE ORDER OF THIS COURT that the petition for rehearing in the above-styled and numbered case should be, and the same hereby is, DENIED.
IT IS SO ORDERED.